            Case 1:19-cv-10169-RA Document 18 Filed 07/01/20 Page 1 of 1
                                                                           USDC-SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC#:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 7/1/2020


 YOVANNY DOMINGUEZ, individually and on
 behalf of all other persons similarly situated,

                                Plaintiff,
                                                                       No. 19-CV-10169 (RA)
                           v.
                                                                                ORDER
 HARD ROCK CAFÉ INTERNATIONAL (USA),
 INC.,

                                Defendant.


RONNIE ABRAMS, United States District Judge:

         On June 29, 2020, the Court issued opinions in Tucker v. Whole Foods Market Group, Inc., No.

19-CV-9842 (RA) (S.D.N.Y. June 29, 2020), and Thorne v. Boston Market Corp., No. 19-CV-9932 (RA)

(S.D.N.Y. June 29, 2020). In both cases, the plaintiffs sought a ruling that Title III of the Americans with

Disabilities Act (the “ADA”), 42 U.S.C. § 12181 et seq., requires public accommodations to offer Braille-

embossed – or otherwise accessible – gift cards. In Tucker, the Court concluded that the allegations were

insufficient to plausibly allege an intent to return to the public accommodation at issue and thus the

plaintiff lacked standing to bring the action. And in Thorne, after finding that the plaintiff’s allegations

were sufficient to confer jurisdiction, the Court held that the ADA does not require public

accommodations to offer Braille-embossed – or otherwise accessible – gift cards.

         This action presents a similar question regarding the applicability of the ADA to gift cards. As

such, the parties are ordered to review the Court’s holdings in Tucker and Thorne to determine how they

might affect this case. No later than July 20, 2020, the parties shall file a joint status letter, informing the

Court of their position on this question and proposing next steps.

SO ORDERED.

Dated:      July 1, 2020
            New York, New York



                                                         Ronnie Abrams
                                                         United States District Judge
